Citation Nr: 0913130	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)
in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement of private medical expenses 
associated with treatment for service-connected prostate 
cancer from June 21, 2006 through September 12, 2006.

(The issue of entitlement to restoration of a 100 percent 
rating for residuals of prostate cancer, currently rated as 
40 percent disabling for residuals of prostate cancer with 
urinary frequency and as 30 percent disabling for radiation 
proctitis with diarrhea and abdominal distress associated 
with residuals of prostate cancer with urinary frequency, is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from November 2006 rating actions 
issued by the Medical Administration Service (MAS) at the 
Canandaigua, New York VAMC, which denied entitlement to 
reimbursement for private medical expenses incurred in 
connection with services rendered by St. Lawrence Urology 
Associates from June 21, 2006 through September 12, 2006, by 
Max S. Laguerre, M.D., PC, from July 26, 2006 through 
September 12, 2006, by Eric Li, PC on July 1, 2006, by the 
Hepburn Medical Center from July 26, 2006 through September 
1, 2006, by St. Lawrence Radiology Associates from July 27, 
2006 through September 1, 2006, and by North Country 
Anesthesia, PC on September 12, 2006.

In November 2008, the Board remanded the case to the VAMC for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.

The appeal again is REMANDED to the VAMC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further VAMC 
action on the claim on appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to VAMC for further development.  

In compliance with the Board's remand, the VAMC obtained the 
requested VA and private treatment records from St. Lawrence 
Urology Associates, another VA medical opinion based upon 
those records, and readjudicated and issued a supplemental 
statement of the case (SSOC) to the Veteran.  However, the VA 
physician failed to indicate whether VA or other Federal 
facilities were feasibly available.  

Moreover, MAS failed to provide a copy of the January 2009 
SSOC to the veteran's representative, the New York State 
Division of Veterans' Affairs, in accordance with 38 C.F.R. 
§ 19.31(b).  On remand, MAS should ensure that a copy of the 
January 2009 SSOC and any subsequent SSOC is furnished to the 
veteran's representative.

Finally, the Board did not ask that records be obtained from 
the other private healthcare providers for whom reimbursement 
of expenses was also denied.  Such records, along with 
another medical opinion, should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the January 2009 SSOC 
to the veteran's representative.

2.  After securing any necessary release 
forms, with full address information, MAS 
should obtain records pertaining to 
services rendered to the Veteran from Max 
S. Laguerre, M.D., PC, for the period 
from July 26, 2006 through September 12, 
2006; from Eric Li, PC for services 
rendered on July 1, 2006, from the 
Hepburn Medical Center for the period 
from July 26, 2006 through September 1, 
2006, from the St. Lawrence Radiology 
Associates for the period from July 27, 
2006 through September 1, 2006, and from 
North Country Anesthesia, PC for services 
rendered on September 12, 2006, including 
any correspondence relating to the 
referral of services from the veteran's 
VA primary healthcare provider and 
associate them with the veteran's medical 
folder and his claims file.  MAS should 
document its efforts, as well as any 
responses received.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the record.

3.  Then, if, and only if, MAS finds that 
the services rendered by the healthcare 
providers listed in 1 above were not 
authorized by the VAMC for the veteran's 
service-connected prostate cancer, MAS 
should submit the veteran's medical 
folder and claims file to an appropriate 
VA physician for review.  The physician 
should offer an opinion as to whether or 
not the services rendered by the private 
healthcare providers listed in 1 above 
from June 21, 2006 through September 12, 
2006 were rendered for a medical 
emergency of such nature that delay would 
have been hazardous to life or health.  
The physician should also, in light of 
the severity of the veteran's prostate 
disability, offer an opinion as to 
whether a VA or other Federal facility 
was feasibly available to the veteran 
during the time periods in question.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the veteran's claim for 
reimbursement of private medical expenses 
for services rendered to the Veteran by 
St. Lawrence Urology Associates from June 
21, 2006 through September 12, 2006, by 
Max S. Laguerre, M.D., PC, from July 26, 
2006 through September 12, 2006, by Eric 
Li, PC on July 1, 2006, by the Hepburn 
Medical Center on July 26, 2006 through 
September 1, 2006, by St. Lawrence 
Radiology Associates from July 27, 2006 
through September 1, 2006, and by North 
Country Anesthesia, PC on September 12, 
2006.  If any benefit sought on appeal 
remains denied, MAS must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the veteran's 
medical folder and claims file is 
returned to the Board for further 
appellate consideration. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




